


109 HR 6073 IH: To amend title 38, United States Code, to improve

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6073
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Ms. Baldwin (for
			 herself, Mr. Boozman,
			 Mr. Miller of Florida, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  compensation benefits for veterans in certain cases of impairment of vision
		  involving both eyes, and for other purposes.
	
	
		1.Enhanced compensation
			 benefits for veterans in certain cases of impairment of vision involving both
			 eyes
			(a)Short
			 titleThis section may be cited as the Dr. James Allen
			 Veteran Vision Equity Act.
			(b)Enhanced
			 compensationSection
			 1160(a)(1) of title 38, United States Code, is amended—
				(1)by striking
			 blindness both places it appears and inserting impairment
			 of vision; and
				(2)by
			 inserting before the semicolon at the end the following: , where the
			 impairment in each eye is to a visual acuity of 20/200 or less.
				2.Use of National
			 Directory of New Hires for income verification purposes for certain veterans
			 benefits
			(a)Use of
			 information in national directory of new hiresChapter 53 of
			 title 38, United States Code, is amended by adding at the end the following new
			 section:
				
					5320.Use of
				National Directory of New Hires for income verification purposes
						(a)Information from
				national directory of new hires(1)The Secretary shall furnish to the
				Secretary of Health and Human Services, on a quarterly basis or at such
				intervals as may be determined by the Secretary, information in the custody of
				the Secretary for comparison with information in the National Directory of New
				Hires maintained by the Secretary of Health and Human Services pursuant to
				section 453 of the Social Security Act (42 U.S.C. 653), in order to obtain the
				information in such directory with respect to individuals under the age of 65
				who are applicants for or recipients of benefits or services specified in
				subsection (d).
							(2)The Secretary shall seek information
				pursuant to this subsection only to the extent essential to determining
				eligibility for benefits and services specified in subsection (d) and the
				amount of benefits specified in paragraphs (1) and (2) of that subsection for
				individuals under the age of 65.
							(3)(A)The Secretary of Health
				and Human Services, in cooperation with the Secretary, shall compare
				information in the National Directory of New Hires with information in the
				custody of the Secretary furnished pursuant to paragraph (1), and disclose
				information in that Directory to the Secretary, in accordance with this
				subsection, for the purposes specified in this subsection.
								(B)The Secretary of Health and Human Services
				may make a disclosure in accordance with subparagraph (A) only to the extent
				that that Secretary determines that such disclosure does not interfere with the
				effective operation of the program under part D of title IV of the Social
				Security Act.
								(4)The Secretary may use information resulting
				from a data match pursuant to this subsection only for the purpose of
				determining eligibility for benefits and services specified in subsection (d)
				and the amount of benefits specified in paragraphs (1) and (2) of that
				subsection.
							(5)The Secretary shall reimburse the Secretary
				of Health and Human Services for the additional costs incurred by that
				Secretary in furnishing information under this subsection. Such reimbursement
				shall be at rates that the Secretary of Health and Human Services determines to
				be reasonable (which rates shall include payment for the costs of obtaining,
				verifying, maintaining, and comparing the information).
							(b)Notification to
				beneficiariesThe Secretary shall notify each applicant for, or
				recipient of, a benefit or service specified in subsection (d) that income
				information furnished by the applicant to the Secretary may be compared with
				information obtained by the Secretary from the Secretary of Health and Human
				Services under subsection (a). The Secretary shall periodically transmit to
				recipients of such benefits additional notifications of such matters.
						(c)Independent
				verification requiredThe Secretary may not, by reason of
				information obtained from the Secretary of Health and Human Services under
				subsection (a), terminate, deny, suspend, or reduce any benefit or service
				described in subsection (d) until the Secretary takes appropriate steps to
				verify independently information relating to employment and employment
				income.
						(d)Covered benefits
				and servicesThe benefits and services specified in this
				subsection are the following:
							(1)Needs-based
				pension benefits provided under chapter 15 of this title or under any other law
				administered by the Secretary.
							(2)Parents'
				dependency and indemnity compensation provided under section 1315 of this
				title.
							(3)Health-care
				services furnished under subsections (a)(2)(G), (a)(3), and (b) of section 1710
				of this title.
							(4)Compensation paid
				under chapter 11 of this title at the 100 percent rate based solely on
				unemployability and without regard to the fact that the disability or
				disabilities are not rated as 100 percent disabling under the rating
				schedule.
							(e)Limitation with
				respect to individual unemployability casesIn the case of
				compensation described in subsection (d)(4), the Secretary may independently
				verify or otherwise act upon wage or self-employment information referred to in
				subsection (c) of this section only if the Secretary finds that the amount and
				duration of the earnings reported in that information clearly indicate that the
				individual is not qualified for a rating of total disability.
						(f)Opportunity to
				contest findingsThe Secretary shall inform the individual of the
				findings made by the Secretary on the basis of verified information under
				subsection (c), and shall give the individual an opportunity to contest such
				findings, in the same manner as applies to other information and findings
				relating to eligibility for the benefit or service involved.
						(g)Source of funds
				for administration of sectionThe Secretary shall pay the
				expenses of carrying out this section from amounts available to the Department
				for the payment of compensation and pension.
						(h)Termination of
				authorityThe authority of
				the Secretary to obtain information from the Secretary of Health and Human
				Services under subsection (a) expires on September 30,
				2010.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						5320. Use of National Directory of New Hires for income
				verification
				purposes.
					
					.
			(c)Effective
			 dateSection 5320 of title 38, United States Code, as added by
			 subsection (a), shall take effect 270 days after the date of the enactment of
			 this Act.
			
